NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0356n.06

                                           No. 19-3896

                                                                                      FILED
                          UNITED STATES COURT OF APPEALS                        Aug 25, 2022
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk

                                                     )
 LOUIS J. AKRAWI,
                                                     )
        Petitioner,                                  )
                                                     )      ON PETITION FOR REVIEW FROM
 v.                                                  )      THE BOARD OF IMMIGRATION
                                                     )      APPEALS
 MERRICK B. GARLAND, Attorney General,               )
                                                     )                                   OPINION
        Respondent.
                                                     )

                 Before: BATCHELDER, WHITE, and BUSH, Circuit Judges.

     BATCHELDER, J., delivered the opinion of the court in which BUSH, J., joined, and
WHITE, J., joined in part. WHITE, J. (pp. 17–23), delivered a separate opinion dissenting in part.

       ALICE M. BATCHELDER, Circuit Judge. Petitioner Louis Akrawi, a native of Iraq,

petitions for review of the dismissal of his appeal by the Board of Immigration Appeals, in which

he challenged the Immigration Judge’s denial of his application for deferral of removal under the

Convention Against Torture. Akrawi argues that he has established that it is more likely than not

that he will be tortured upon his arrival in Iraq, that the Board of Immigration Appeals committed

legal error by denying him relief, and further, that it abused its discretion by denying his motion

to remand to consider new evidence. We disagree and DENY his petition for review.

                                                I.

                         A. Akrawi is Ordered to be Removed to Iraq

       In 1965, Louis Akrawi, an Iraqi Christian and political oppositionist, fled to the United

States from Iraq. In 1969, he was admitted to the United States as a refugee. But Akrawi abused
No. 19-3896, Akrawi v. Garland


his good fortune. In 1979 and 1981, the State of Michigan convicted Akrawi of malicious

destruction of property and attempted aggravated assault. In 1989, because of his criminal

convictions, the Immigration and Naturalization Service (“INS”) initiated removal proceedings

against him.

       However, Akrawi was not removed, nor was he done with his life of crime. In 1996, the

State of Michigan convicted Akrawi again, this time for second-degree murder, conspiracy to

commit assault, assault, and possession of a firearm in the commission of a felony. Akrawi was

sentenced and sent to state prison in Michigan, with an expected early release date of February 28,

2011. Consequently, the Immigration Judge (“IJ”) closed Akrawi’s removal proceedings.

       Fast forward to 2008. As Akrawi’s expected early release date drew nearer, the INS sought

to reopen his case, add more removal charges for his 1996 convictions, and reinitiate removal

proceedings. The IJ obliged and reopened Akrawi’s case. At the subsequent hearings, Akrawi,

without the assistance of counsel, announced that he would not seek deferral of removal,

acknowledged that he wanted the IJ to order his removal, and waived his right to appeal. On March

24, 2009, the IJ ordered Akrawi to be removed to Iraq.

       B. Akrawi Seeks Deferral of Removal under the Convention Against Torture

       Akrawi was eventually released from prison in 2017 and shortly thereafter, the Department

of Homeland Security detained him. Akrawi, this time assisted by counsel, filed an emergency

motion to reopen removal proceedings based on changed country conditions in Iraq. Akrawi

sought deferral of removal under the Convention Against Torture (“CAT”). The IJ granted

Akrawi’s motion and set the matter for an individual hearing. The IJ held hearings on the merits

of Akrawi’s claim on April 2, 2018, and June 21, 2018.




                                                -2-
No. 19-3896, Akrawi v. Garland


          Akrawi, in support of his application, submitted documentary evidence that included

several U.S. State Department reports, three expert witness declarations, articles on changed

country conditions in Iraq, and news media articles about Akrawi. The government also submitted

documentary evidence, which included three expert witness declarations, reports from the U.S.

State Department on human rights and religious freedom, and articles reporting on Christians

returning to Iraq.

          The government objected to the declarations of two of Akrawi’s expert witnesses—

Rebecca Heller and Daniel Smith.1 The IJ did not qualify those witnesses as experts because they

did not establish sufficient expertise, but he did admit their declarations as those of fact witnesses

because of their unique and valuable perspectives on Iraq.                Akrawi did not object to the

government’s expert witness declarations.

          Akrawi called four witnesses to testify: Kalude Shamoun (Akrawi’s niece); Victor Manuel

Akrawi (Akrawi’s son); Scott Matthew Burnstein, a journalist who had known Akrawi for a couple

of years before the hearing; and Tharir Chaka Kalasho (Akrawi’s nephew). Akrawi himself also

testified.

          Akrawi, assisted by counsel, provided extensive testimony at the hearing. He claimed that

“President Bush Jr.” was head of the CIA in 1965 and that “he signed” Saddam Hussein to join

the CIA that same year. Akrawi said that he himself was part of the faction of the Communist

party that opposed Hussein’s regime in the 1960s, and that the Hussein regime wanted to kill him

because he opposed the regime. For this reason, he fled the country and eventually arrived in the

United States. Akrawi claimed that members of the Hussein regime who tried to kill him in the

1960s still retain control over the Ba’ath party and that they have retained some political power


1
    The government did not object to the expert witness declaration of Akrawi’s third witness, Mark Lattimer.
                                                      -3-
No. 19-3896, Akrawi v. Garland


over certain areas in Iraq. Akrawi further testified that two unnamed contacts told him that it was

unsafe for him to return to Iraq. He also maintained that the current Iraqi government, with the

support of the United States, does not accept American deportees like himself because the Iranian

militia, led by a one-eyed general named Sadr, controls the Iraqi government.

       On cross-examination, when pressed by government’s counsel on why he did not include

in his application his fear that old Iraqi communists and Ba’athists wanted to harm him, Akrawi

told government’s counsel to ask Akrawi’s lawyer. Akrawi refused to name his contacts who told

him that it was unsafe for him to return to Iraq. And when he was asked for additional evidence

that communists in today’s Iraq still pose a threat to former colleagues such as Akrawi, he told the

government’s counsel to ask the FBI and CIA about it. Akrawi did not offer additional proof of

his claim that old political enemies wanted him dead or that they have retained positions of political

power in Iraq. He also did not offer additional evidence, other than his own testimony, that

Hussein-loyalists are retaliating against Hussein’s old political enemies in Iraq.

                             C. The IJ Denies Akrawi’s Application

       On November 27, 2018, the IJ denied Akrawi’s application for deferral of removal under

the CAT. The IJ deemed all the witnesses credible, but accorded less weight to the testimonies of

Akrawi, Akrawi’s son, and Akrawi’s nephew because of their uncorroborated claims and because

the documentary evidence contradicted their testimony. The IJ also found that Akrawi’s testimony

lacked candor because he refused to answer questions on cross-examination and because his claims

lacked “any documentary or rational support.”

       Next, the IJ moved to the merits of Akrawi’s application. For several reasons, the IJ

concluded that Akrawi failed to establish that it is more likely than not that he will be tortured by

or at the behest of the Iraqi government.

                                                 -4-
No. 19-3896, Akrawi v. Garland


        The IJ first examined the likelihood of torture because of Akrawi’s political history and

opinions. The IJ concluded that the record lacked evidence that the Iraqi Communist or Ba’ath

parties have retained political power in the Iraqi government. On the contrary, the IJ found the

weight of evidence supported the opposite conclusion. Similarly, the IJ did not find sufficient

evidence that the Iraqi government would acquiesce in his being tortured or ignore the threat of

torture upon his return. Further undermining the likelihood of torture, the IJ noted that one of

Akrawi’s contacts travels to and from Iraq regularly without suffering harm or torture. The IJ

recognized too that the political histories of many candidates for Iraq Prime Minister resembled

Akrawi’s political history, and that their similar political histories neither prevented them from

seeking election to the office of Prime Minister nor caused them to be tortured.

        The IJ then analyzed the likelihood of torture because of Akrawi’s religion, westernization,

and lack of identification documents. The IJ concluded that Akrawi failed to carry his burden for

several reasons. First, while the Iraqi militias have committed violence against Christians and

westernized Iraqis, those instances were too isolated to show it was more likely than not that they

will torture Akrawi. Second, the IJ noted the evidence that the Iraqi government has dedicated

resources to defeating these militias, which cuts against the likelihood that it will acquiesce to the

torture of Akrawi. The IJ agreed with the government’s experts that while lack of identification

documents may cause questioning, it is not likely to cause torture at government checkpoints. The

IJ also agreed with the government’s experts that Akrawi’s western and American style will not

likely cause him to be tortured because western influences “are neither unwelcome nor uncommon

in Iraq.”

        For all the foregoing reasons, the IJ denied his application for deferral of removal under

the CAT.

                                                 -5-
No. 19-3896, Akrawi v. Garland


             D. The Board of Immigration Appeals Dismisses Akrawi’s Appeal

       Akrawi appealed the IJ’s decision to the Board of Immigration Appeals (“BIA”). Akrawi

also filed on appeal—“in the nature of a motion to remand”—additional evidence of changed

country conditions in Iraq. The BIA denied both Akrawi’s appeal and his motion to remand, and

affirmed the IJ’s conclusion that Akrawi is not likely to suffer torture. The BIA rejected Akrawi’s

argument that the IJ erred by failing to apply Sixth Circuit precedent, Yousif v. Lynch, 796 F.3d

622 (6th Cir. 2015), because Yousif’s holding does not provide an automatic entitlement to relief

for “every future Chaldean Christian,” such as Akrawi. The BIA also noted that Yousif does not

make it any more likely that any Chaldean Christian will face torture in Iraq. The BIA found no

error in the IJ’s crediting of the government experts’ testimony because their conclusions relied on

first-hand knowledge, updated research, and corroboration with other country reports. The BIA

further found no merit in Akrawi’s argument that the IJ decided his case on arbitrary and

inconsistent grounds. The BIA also concluded that all the purportedly similar cases that Akrawi

relied on were distinguishable from Akrawi’s case.

       The BIA then turned to the new evidence that Akrawi submitted in support of his motion

to remand and denied the motion because the new evidence did not show “a remarkable shift from

the reports examined by the immigration judge.” However, one board member dissented from the

BIA’s denial because “the rapidly changing conditions in Iraq make a remand more appropriate

than is typically the case.” The dissenting board member would have remanded to the IJ to reassess

the new evidence of Iraq’s country conditions.

       Akrawi petitions this court for review of the BIA’s decision. As Akrawi’s petition was

pending, the Supreme Court handed down its decision in Nasrallah v. Barr, 140 S. Ct. 1683 (2020).




                                                 -6-
No. 19-3896, Akrawi v. Garland


We allowed, and the litigants filed, supplemental briefing in light of Nasrallah.2 We now review

Akrawi’s petition on the merits.

                                              II. Analysis

        To obtain a deferral of removal under the CAT, the petitioner must “establish that it is more

likely than not that he or she would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2); see id. § 1208.17(a). The implementing regulations define “torture” as:

        Any act by which severe pain or suffering, whether physical or mental, is
        intentionally inflicted on a person . . . when such pain or suffering is inflicted by,
        or at the instigation of, or with the consent or acquiescence of, a public official or
        other person acting in an official capacity . . . .

8 C.F.R. § 1208.18(a)(1).

        In assessing whether a petitioner has met the burden of proof required, the agency considers

“all evidence relevant to the possibility of future torture,” which includes:

        (i) Evidence of past torture inflicted upon the applicant; (ii) Evidence that the
        applicant could relocate to a part of the country of removal where he or she is not
        likely to be tortured; (iii) Evidence of gross, flagrant or mass violations of human
        rights within the country of removal, where applicable; and (iv) Other relevant
        information regarding conditions in the country of removal.

8 C.F.R. § 1208.16(c)(3). An application for relief under the CAT has a more stringent burden of

proof than a claim for asylum. See Hassan v. Gonzales, 403 F.3d 429, 435 (6th Cir. 2005).

        In support of his petition for review, Akrawi makes several arguments. We find none of

them persuasive.




2
  We now have jurisdiction to review all of Akrawi’s challenges to the CAT order that denied him relief,
whether those be factual, legal, or constitutional challenges. See Nasrallah v. Barr, 140 S. Ct. 1683, 1692
(2020).
                                                   -7-
No. 19-3896, Akrawi v. Garland


                                        A. Factual Challenges

       We review the BIA’s decision “as the final agency determination.”               Umana-Ramos

v. Holder, 724 F.3d 667, 670 (6th Cir. 2013) (quotation omitted). To the extent that the BIA adopts

the IJ’s reasoning, we review the IJ’s decision too. Id. Whether Akrawi has shown that it is more

likely than not that he will be tortured upon removal to Iraq is a question of fact that we review

under the “highly deferential” substantial-evidence standard. See Nasrallah v. Barr, 140 S. Ct.

1683, 1692 (2020) (review of non-citizen’s factual challenges to CAT orders is under the highly

deferential substantial-evidence standard); see also Kilic v. Barr, 965 F.3d 469, 473 (6th Cir.

2020). Under this standard, we reverse “only if the evidence compels a different result.” Zoarab

v. Mukasey, 524 F.3d 777, 780 (6th Cir. 2008); Kilic, 965 F.3d at 473 (the IJ’s factual findings

stand “unless any reasonable adjudicator would be compelled” to conclude to the contrary (quoting

Nasrallah, 140 S. Ct. at 1692)).

       Akrawi argues that the evidence presented to the IJ compels the conclusion that he is more

likely than not to suffer torture in Iraq. His argument relies on several facts in the record: (1) that

he is a Chaldean Christian with strong ties to the United States; (2) that he has a criminal record;

(3) the notoriety of a planned mass removal of Iraqis from the United States to Iraq; and (4) his

inability to obtain Iraqi identification documentation.

       Akrawi cannot prevail on this argument because the evidence presented in the record was

mixed: some evidence supported a likelihood of torture while other evidence cut against a

likelihood of torture. A record with mixed evidence cannot compel a reversal of the BIA’s decision

because “when the evidence could reasonably point in either direction, . . . we must defer to the

[BIA’s] choice.” Shafo v. Wilkinson, 844 F. App’x 791, 796 (6th Cir. 2021). In other words, a

record with mixed evidence precludes relief under the substantial-evidence standard.

                                                 -8-
No. 19-3896, Akrawi v. Garland


       Here, the evidence was mixed because substantial evidence in the record supported the IJ’s

denial of Akrawi’s CAT application. Consider whether there is a likelihood that Akrawi will suffer

torture because he is a Chaldean Christian with strong ties to the United States. One of the

government’s experts, Dr. Denise Natali, submitted evidence that many Christians have safely

returned to Iraq and that they even celebrated mass for the first time in many years. Another of

the government’s experts, Dr. Michael Rubin, concluded that religious minorities, including

Christians, do not have reason to fear harm upon their return to Iraq. Still another of the

government’s experts, Douglas Ollivant, concluded that westernized Iraqi Christians have “little

concern” of harm, and that “Christians of Iraqi origin who are returned to their country are at low

risk of torture o[r] persecution, whether at the hands of the government or non-government actors.”

       Akrawi disagrees, pointing to evidence that supports a contrary factual finding. For

example, he cites his fact witness, Daniel Smith, who declared that Christians and other religious

people face systematic sectarian violence in Iraq. He also relies on his expert witness, Mark

Lattimer, who declared that individuals with ties to the United States are targeted for violence and

torture. Akrawi further points to his second fact witness, Rebecca Heller, who declared that Iraqis

with ties to the United States “face heightened risks within Iraq on the basis of their perceived

loyalty to the United States.”

       While Akrawi’s evidence supports his desired factual finding, it does not compel a reversal;

substantial evidence supported the IJ’s factual finding. See I.N.S. v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992) (“To reverse the BIA finding we must find that evidence not only supports that

conclusion, but compels it . . . .”). That the IJ found the government’s evidence more persuasive

than Akrawi’s evidence is not legal error. Where there is mixed evidence, the substantial-evidence




                                                -9-
No. 19-3896, Akrawi v. Garland


standard does not permit us to second-guess the IJ’s decision. See Shafo, 844 F. App’x at 796.

Thus, we must decline Akrawi’s invitation to do so here.

        Akrawi’s other factual challenges suffer from the same defect. In support of his petition

for review, Akrawi points us to his criminal record, the notoriety of mass removal of Iraqis from

the United States to Iraq, and his lack of identification documents. But the government submitted

substantial evidence that these facts do not make it more likely than not that Akrawi will be tortured

in Iraq. For example, Dr. Natali found it “farfetched” and “not born out by any reliable evidence”

that the Iraqi government would harm, or even detain, returnees from the United States based on

their having criminal records. Mr. Ollivant agreed, stating that he knows of no evidence that

suggests a returnee, either with a criminal record or without Iraqi identification documents, would

face a high likelihood of torture. That the IJ was persuaded by the government’s evidence to deny

Akrawi’s application—and was not persuaded by Akrawi’s evidence to grant it—does not compel

a reversal. Akrawi may not agree with the IJ’s factual findings, but the substantial-evidence

standard requires Akrawi to show more than a mere disagreement; rather, he must show

compelling evidence to the contrary, which he has failed to do here. See Marqus v. Barr, 968 F.3d

583, 588–89 (6th Cir. 2020) (declining to “reweigh the evidence” and rejecting the factual

challenges of the petitioner, a Chaldean Christian Iraqi, despite our decision in Yousif); Solaka v.

Wilkinson, 844 F. App’x 797, 799 (6th Cir. 2021) (same).3




3
  In his supplemental reply brief, Akrawi argues that the IJ failed to rely on 2016 U.S. State Department
reports and that these reports compel relief that requires a reversal. But Akrawi forfeited this argument
because he raised it for the first time in his reply brief. See Hernandez-Perez v. Whitaker, 911 F.3d 305,
310 (6th Cir. 2018). And even if Akrawi did not forfeit this argument, he still cannot prevail because the
2016 reports were part of a record that “include[d] profoundly mixed evidence,” which cannot compel relief
under the substantial-evidence standard. See Shafo, 844 F. App’x at 796 (quotation marks omitted).
                                                  -10-
No. 19-3896, Akrawi v. Garland


                                        B. Other Challenges

       Akrawi raises several other arguments, but we find none persuasive. First, Akrawi argues

that the BIA failed to follow controlling Sixth Circuit precedent in Yousif v. Lynch, 796 F.3d 622,

628 (6th Cir. 2015). According to Akrawi, Yousif established a categorical entitlement to a deferral

of removal to Iraq for any Chaldean Christian. Therefore, Akrawi asserts that he is entitled to

relief under the CAT simply because he is a Chaldean Christian.

       Recent Sixth Circuit precedent has foreclosed this argument. In Marqus, 968 F.3d at 588,

we held that Yousif did not “establish an entitlement to withholding for all time for all Chaldean

Christian Iraqis.” Id. (quotation omitted). Hence, Akrawi’s status as a Chaldean Christian does

not entitle him to an automatic deferral of removal and his argument to the contrary is without

merit. See also Abdulahad v. Barr, 838 F. App’x 126, 134 (6th Cir. 2020) (finding that Yousif did

not establish a “categorical approach” that entitled Chaldean Christians to a withholding of

removal).

       Akrawi next argues that the BIA acted arbitrarily “by not treating identical cases the same.”

Akrawi points to several of the BIA’s decisions, and argues that they involved facts and claims

“nearly identical” to his, but they resulted in “disparate outcomes.” At the very least, Akrawi

argues, the BIA should have explained why it did not treat his case like it treated the others.

       This argument fails for three reasons. First, the BIA was not bound to follow the BIA’s

decisions that Akrawi cites because they were unreported decisions. See Jomaa v. United States,

940 F.3d 291, 298 (6th Cir. 2019) (holding that the BIA “accords no precedential value to its

unreported decisions” (quotation omitted)); Abdulahad, 838 F. App’x at 134.

       Second, even if the cases had precedential value, the BIA adequately explained why it

distinguished Akrawi’s case from the other cases that Akrawi cited. “An agency decision is

                                                -11-
No. 19-3896, Akrawi v. Garland


arbitrary and capricious if the agency fails to examine relevant evidence or articulate a satisfactory

explanation for the decision.” Jomaa, 940 F.3d at 296 (quotation omitted). Here, the BIA

explained that Akrawi’s case was “factually, legally, and procedurally distinguishable from all of

the cases that he has attached.” The BIA further explained that only one of the cases reached an

ultimate outcome on the proceedings, and for that one case, a different IJ made the final decision.

The BIA’s decision was neither arbitrary nor capricious.

        Third, Akrawi submitted these cases in an appeal to the BIA, not in his application before

the IJ. Cases not submitted before the IJ “cannot constitute a basis for reversing the IJ’s decision.”

Abdulahad, 838 F. App’x at 134 (quoting Ishac v. Barr, 775 F. App’x 782, 789 (6th Cir. 2019)

(finding that cases submitted to the BIA on a motion to remand cannot be the basis for reversing

the IJ’s decision on the grounds that the IJ acted in an arbitrary manner)). Therefore, neither the

IJ nor the BIA acted arbitrarily in denying Akrawi relief.

        Akrawi next argues that the BIA erred by failing to treat two U.S. State Department 2017

reports as highly probative evidence. According to Akrawi, this constitutes legal error because the

2017 reports provided information that compels granting him relief under the CAT. But this

argument fails because the 2017 reports were not before the IJ as evidence so they “cannot

constitute a basis for reversing the IJ’s decision.” Ishac, 775 F. App’x at 789 (quotation omitted).

While these reports are relevant to the BIA’s denial of his motion to remand to consider new

evidence, they do not help Akrawi’s petition to the extent that it asks us to reverse the IJ’s decision.

        Akrawi argues in his supplemental reply brief that the IJ denied his due process rights

because it failed to recognize two of his witnesses as experts. But Akrawi did not make this

argument in his appeal to the BIA, his initial brief before this Court, or in his supplemental brief.

Petitioners forfeit arguments that they raise for the first time in a reply brief. See Gafurova

                                                 -12-
No. 19-3896, Akrawi v. Garland


v. Whitaker, 911 F.3d 321, 327 n.2 (6th Cir. 2018); Hernandez-Perez v. Whitaker, 911 F.3d 305,

310 (6th Cir. 2018). Therefore, Akrawi has forfeited this argument in support of his petition for

review.

          Even if Akrawi did not forfeit this argument, he still cannot prevail. “[W]e review

evidentiary rulings by IJs only to determine whether such rulings have resulted in a violation of

due process.” Singh v. Ashcroft, 398 F.3d 396, 407 (6th Cir. 2005). Here, Akrawi argues that the

IJ erred by denying expert status to two of his witnesses while giving “sole weight to all the

government’s experts.” But this is inaccurate. To be sure, the IJ did accord more weight to the

government’s witnesses, but not “sole weight.” Rather, the IJ granted percipient status to Akrawi’s

witnesses because he found that their experience and qualifications (i.e., leading a non-

governmental organization, supervising law students, and photography and journalism in Iraq) did

not qualify them as experts on Iraq’s country conditions. But the IJ did not exclude their testimony;

he just found it less authoritative than that of the government’s witnesses and explained his reasons

for this finding. Credibility determinations such as these do not violate a petitioner’s right to

due process. See Francis v. Barr, 781 F. App’x 495, 500 (6th Cir. 2019); Al-Koorwi v. Barr, 837

F. App’x 323, 331–32 (6th Cir. 2020) (finding no due process violation where the IJ granted

percipient status to the petitioner’s witnesses rather than excluding them altogether).

                                        C. Motion to Remand

          Finally, Akrawi challenges the BIA’s denial of his motion to remand to consider new

evidence. Akrawi submitted new evidence before the BIA, which included the U.S. State

Department’s 2017 Human Rights Report, the U.S. State Department’s 2017 Religious Freedom

Report, and an article by Michael Rubin on Muqtada al-Sadr and his political influence. Akrawi




                                                -13-
No. 19-3896, Akrawi v. Garland


argues that the BIA abused its discretion because it neither reviewed the new evidence nor

adequately explained why it denied his motion to remand. This argument is without merit.

       We review the BIA’s denial of Akrawi’s motion to remand for an abuse of discretion.

Marqus, 968 F.3d at 592. The BIA abuses its discretion if its denial was made “without a rational

explanation, inexplicably departed from established policies, or rested on an impermissible basis

such as invidious discrimination.” Ahmed v. Mukasey, 519 F.3d 579, 585 (6th Cir. 2008)

(quotation omitted). To properly exercise its discretion, the BIA must consider the petitioner’s

proffered evidence and “articulate” the basis for its decision. Marqus, 968 F.3d at 592. If the BIA

determines that the petitioner’s evidence does not support a remand, it must provide an explanation

why sufficient “to allow for meaningful review by an appellate court.” Id. (quotation omitted);

Scorteanu v. I.N.S., 339 F.3d 407, 412 (6th Cir. 2003) (the BIA must “consider the issues raised,

and announce its decision in terms sufficient to enable a reviewing court to perceive that it has

heard and thought and not merely reacted” (quotation omitted)). Here, the BIA explained why the

new evidence did not support a remand:

       While these more recent reports continue to reflect that Christians in Iraq may be
       facing harassment, abuse, and other harm in Iraq, these reports do not denote a
       remarkable shift from the reports examined by the Immigration Judge. Therefore,
       [Akrawi] has not demonstrated worsening country conditions or circumstances
       since the time of his hearing, nor has he demonstrated that conditions have
       materially worsened for anti-Saddam activists, Chaldean Christians, or
       Westernized individuals since his last hearing . . . . Therefore, the new
       documentation submitted by [Akrawi] has not demonstrated a material change in
       country conditions and a remand is not warranted in this instance.

       In denying Akrawi’s petition, the BIA provided a reasoned, sufficient, and succinct basis

for denying Akrawi’s motion: the new evidence was largely similar to the evidence already

considered. See Abdulahad, 838 F. App’x at 135 (finding no abuse of discretion because the

BIA found the new evidence was “cumulative” of the evidence already considered by the IJ);

                                               -14-
No. 19-3896, Akrawi v. Garland


Suate-Orellana v. Barr, 979 F.3d 1056, 1063 (5th Cir. 2020) (finding no abuse of discretion

because the BIA found the new evidence was similar to the evidence previously considered). Thus,

the BIA did not abuse its discretion by refusing to remand Akrawi’s case.

       The BIA’s explanation here is also distinguishable from the main case that Akrawi cites in

support of his argument—Marqus v. Barr. In Marqus, the BIA abused its discretion by denying

the petitioner’s motion to remand because it neither named the new evidence nor articulated why

the new evidence was insufficient. 968 F.3d at 593. By contrast, here, the BIA named the 2017

reports and explained that the reports did not show a “remarkable shift” in the threat of harm that

Christians face in Iraq as compared to previous reports. Hence, the BIA’s lack of explanation in

Marqus is distinguishable from the BIA’s explanation here.

       In any event, a review of the U.S. State Department’s 2017 reports does not undermine the

rationality of the BIA’s reason for denying remand. While the 2017 reports did show that Chaldean

Christians still face persecution and harm in Iraq, the reports did not suggest an escalation in

persecution and harm materially different from what previous U.S. State Department reports

reflected. For example, Akrawi asserts that the 2017 reports showed a “resurgence of ISIS forces”

that will result in a “continued genocide of Chaldean Christians.” But the reports do not indicate

such an ISIS resurgence. On the contrary, the State Department’s 2017 Religious Freedom Report

recognized that ISIS posed a “continued” threat:

       •   “ISIS continued to commit individual and mass killings”;

       •   “ISIS also continued to engage in harassment, intimidation, robbery, and
           destruction of property and religious site”;

       •   “ISIS continued to target all religious minorities who refused convert to Islam
           or who opposed the terrorist group.”




                                               -15-
No. 19-3896, Akrawi v. Garland


What is more, in that same 2017 Religious Freedom Report, the State Department reported that

the Iraqi government announced that “all territories were finally liberated from ISIS control.” The

report also noted that the “St. Gorgis Chaldean Catholic Church rededicated its church in the town

of Telskof,” which “ISIS had looted and burned” when it occupied the town several years ago.

The 2017 Human Rights Report indicated the same: “By year’s end Iraqi Security Forces . . . had

liberated all territory from ISIS, drastically reducing ISIS’s ability to commit abuses and

atrocities.”

        While the 2017 reports recognized that ISIS continues to be a threat to Christians in Iraq,

they nonetheless support the BIA’s conclusion that the reports do not show a material change in

that threat. Indeed, the reports portray the country conditions as remaining largely unchanged.

See Bi Feng Liu v. Holder, 560 F.3d 485, 491–92 (6th Cir. 2009) (finding that the country report

failed to show changed conditions because the report portrayed conditions as “relatively

constant”). In fact, a fair reading of the 2017 reports suggests that Iraqi Christians have benefited

from the Iraqi government’s success in pushing ISIS out of all the territories that it once occupied.

Accordingly, the BIA did not err by denying Akrawi’s motion to remand.

                                                III.

        For these reasons, we deny the petition for review.




                                                -16-
No. 19-3896, Akrawi v. Garland


        HELENE N. WHITE, Circuit Judge, dissenting from sections II.A. and II.C. Because

Akrawi has adequately established that he is more likely than not to suffer torture in Iraq, and the

BIA abused its discretion in denying Akrawi’s motion to remand on the basis of new evidence,

I respectfully dissent.

                                                   I.

        We review whether Akrawi has shown a likelihood of torture in Iraq “under the highly

deferential substantial-evidence test, meaning those findings stand unless any reasonable

adjudicator would be compelled to disagree.” Marqus v Barr, 968 F.3d 583, 588 (6th Cir. 2020)

(citations omitted). Specifically, we ask whether “the cumulative probability of torture by all of

the [relevant] entities [in Iraq], or for all the reasons, exceeds 50%.” Id. at 589 (citations omitted).

        The record before the IJ compels the conclusion that the Iraqi government will likely

imprison and torture Akrawi because of his prior criminal activity in both the United States and

Iraq. This is particularly likely given that he has no family in Iraq or documentation to help identify

him while detained. Akrawi was convicted of murder in the United States, and the IJ found that

he participated in an attempt to assassinate Saddam Hussein in Iraq in the 1960’s. That makes him

a criminal in both countries. Additionally, he has no Iraqi identifying documentation, and no

family in Iraq to vouch for him once detained.

        My colleagues, pointing to two conclusory quotes from government experts Denise Natali

and Douglas Ollivant stating that detainees with criminal records will likely not face torture in

Iraq, argue that these quotes are “substantial evidence” that Akrawi, specifically, will not face

torture. However, the overwhelming weight of the evidence submitted to the IJ—the 2016 Human

Rights report, as well as testimony from both Akrawi and the government’s experts—shows that

Akrawi’s specific circumstances will likely result in him being detained and tortured upon arrival.

                                                 -17-
No. 19-3896, Akrawi v. Garland


       First, government expert Michael Rubin stated that while “[d]eportees returning to

Baghdad International Airport are likely to be questioned to ascertain who they are, who their

family is, and the circumstances by which they left Iraq,” detention is unlikely “should the returnee

be able to show family connections.”         However, “Ba’athists, military deserters, and those

suspected of having committed serious criminal offenses inside Iraq, like murder and rape, would

likely be detained.” Id. at 1983–85. Additionally, government expert Ollivant noted that Iraqi

detainees will “certainly be subject to screening,” and the Iraqi government will “have a

responsibility, given the criminal records of some of the returnees, to ensure that the returnees do

not present a danger to Iraqi society.” Id. at 1992–96. Ollivant also testified that “some returnees

will not have Iraqi identification documents, so will be held in government custody until these

documents can be produced.” Id. at 1993. Thus, according to the government’s experts, Akrawi

will “certainly” be subject to detention, screening, and investigation by the Iraqi government,

particularly given the fact that he committed a crime “inside Iraq” and that he has no “documents”

or “family connections” to show.

       Next, the 2016 Human Rights Report, submitted to the IJ, repeatedly references

government-sponsored abuse in detention facilities, with widespread and credible reports of

torture. See, e.g., id. at 1271 (“Although the constitution expressly prohibits torture in all its forms

under all circumstances, including cruel, inhuman, or degrading treatment, government officials

as well as local and international human rights organizations documented instances of government

agents committing torture and other abuses,” and “[p]olice throughout the country continued to

use abusive and coerced confessions as methods of investigation, and courts continued to accept

forced confessions as evidence”); 1272–73 (“As in previous years, abuse and torture occurred

during arrest, pretrial detention, and after conviction”); 1273 (“International human rights

                                                 -18-
No. 19-3896, Akrawi v. Garland


organizations documented credible cases of torture and abuse in facilities of the Ministry of

Interior and to a lesser extent in detention facilities of the Ministries of Justice and Defense, as

well as in facilities of the KRG”). Thus, according to the 2016 Human Rights Report, torture is

commonly used in Iraqi detentions as part of the investigative criminal process.

        The 2016 Human Rights Report evidence is corroborated by Akrawi’s expert Daniel

Smith—whom the IJ permitted to testify as a percipient witness1—who stated, based on interviews

and first-hand accounts, that torture is systematic in Iraqi detentions because “Iraq relies on a

confession-based approach to investigation, interrogation, and separately, to prosecution.” Id. at

773 (noting that Smith has “personally witnessed this practice” and that it “had been described to

[him] by multiple commanders, officials, officers, and guards from over ten components of Iraqi

security forces (including the Interior Ministry [police], National Police, the 54th and 56th Army

Brigades, and Military Intelligence), Justice Ministry officials and personnel (including two Justice

Minsters and three prison guards with whom [he has had] continued contact), multiple non-security

Iraqi officials,” and others).

        Finally, Akrawi’s expert Mark Lattimer stated that detainees’ difficulty living

anonymously in Iraq is “further exacerbated by media coverage publicizing the returns and

emphasizing the criminal history of returnees, including references to sexual crimes and drug

trafficking. This makes the entire class of potential returnees subjects of interest” to the militias

interested in prosecuting “morality crimes.” Id. at 738–39.

        A quick internet search of Akrawi’s name reveals that his criminal reputation precedes him.

Multiple online articles refer to him as a crime “kingpin” or the “Godfather of the Chaldean Mafia”


1
 Percipient, or “lay” witnesses, may not provide opinion testimony but may “testify based on personal
experience and perception.” Matter of J-G-T-, 28 I&N Dec. 97, 101 (BIA 2020) (quoting Matter of Y-S-L-
C-, 26 U&N Dec. 688, 690 (BIA 2015)).
                                                -19-
No. 19-3896, Akrawi v. Garland


in Michigan—see George Hunter, ‘Godfather of Chaldean Mafia’ among deportation targets, The

Detroit     News     (June   22,   2017),   https://www.detroitnews.com/story/news/local/wayne-

county/2017/06/22/chaldean-mafia-godfather-deportation-target/103092364/; John Wisely et al,

Iraqi detainee, ex-drug kingpin Louis Akrawi ends hunger strike, agrees to liquid diet, The Detroit

Free Press (July 13, 2017) https://www.freep.com/story/news/local/michigan/2017/07/13/iraqi-

louis-akrawi-hunger-strike/476401001/—and he is even referenced in the Wikipedia page for

“Chaldean Mafia.” Wikipedia, Chaldean Mafia, https://en.wikipedia.org/wiki/Chaldean_Mafia

(last visited July 22, 2022).

          Neither the IJ nor the BIA addressed the impact of Akrawi’s assassination attempt on

Saddam Hussein when determining Akrawi’s likelihood of torture on the basis of his criminal

history, although Akrawi preserved the issue for review. Nor did the government substantially

address it before us. See Respondent’s Supp. Br. at 18 (noting only that Dr. Natali’s “expert

opinion is substantial evidence supporting [the IJ’s] finding that [] Akrawi failed to show it more

likely than not he will be tortured by the government, or with government acquiescence, due to his

criminal history, westernization, or Christianity”). But the evidence before the BIA and IJ compels

the conclusion that Akrawi is likely to be detained and investigated as a result of his extensive and

notorious criminal history in Iraq and abroad, likely to have this detention prolonged due to his

lack of family and Iraqi documents, and likely to be tortured during interrogation in line with Iraq’s

common investigative processes. Accordingly, I would find that the BIA erred in concluding that

Akrawi’s probability of torture upon removal did not “exceed[] 50%.” Marqus, 968 F.3d at 589.

                                                 II.

          I would also find that the BIA abused its discretion in denying Akrawi’s motion to remand

so that the IJ could consider the 2017 Human Rights Report, the 2017 Religious Freedom Report,

                                                -20-
No. 19-3896, Akrawi v. Garland


and government-expert Rubin’s article regarding Muqtada al-Sadr that contradicted his prior

testimony before the IJ. The BIA abuses its discretion if its denial was made “without a rational

explanation, inexplicably departed from established policies, or rested on an impermissible basis

such as invidious discrimination.” Ahmed v. Mukasey, 519 F.3d 579, 585 (6th Cir. 2008)

(quotation omitted).

         Akrawi argues that he provided multiple examples to the BIA showing how Iraq country

conditions worsened for Chaldean Christians and westernized Iraqi citizens after his hearings

before the IJ. For example, Akrawi argues that Rubin—the government’s expert on whose

testimony the IJ partially relied in concluding that western influences were not unwelcome in

Iraq—wrote a May 2018 article speculating that Muqtada al-Sadr, new leader of the Iraqi Party as

of May 2018, should not be trusted by American allies. Akrawi additionally argues that the 2017

Department of State Reports undermine much of the evidence relied upon by the government and

IJ because “[o]ne of the central premises of the government’s claims in 2018 was that the genocide

of Iraqi Christians/Chaldeans would cease because of the military[’s] territorial defeat of ISIS in

December 2017,” but “[t]he U.S. State Department 2017 Iraq Human Rights Report and 2017

International Religious Freedom Report make clear that the genocide continues.” Petitioner’s Br.

at 33.

         The BIA responded as follows:

         The respondent has also presented the more recent 2017 International Religious
         Freedom Report for Iraq, the more recent 2017 Human Rights Report for Iraq, and
         an article about Muqtada al-Sadr’s political relevance, claiming that these
         documents demonstrate changed country conditions sufficient to compel a remand
         for consideration of these changes. The Immigration Judge considered the country
         conditions documentation that was submitted into evidence by both parties. While
         these more recent reports continue to reflect that Christians in Iraq may be facing
         harassment, abuse, and other harm in Iraq, these reports do not denote a remarkable
         negative shift from the reports examined by the Immigration Judge. Therefore, the

                                                -21-
No. 19-3896, Akrawi v. Garland


        respondent has not demonstrated worsening country conditions or circumstances
        since the time of his hearing, nor has he demonstrated that conditions have
        materially worsened for anti-Saddam activists, Chaldean Christians, or
        Westernized individuals since his last hearing. Therefore, the new documentation
        submitted by the respondent has not demonstrated a material change in country
        conditions and a remand is not warranted in this instance.

AR 6 (internal record citations omitted). In a rare dissent, one member of the BIA objected to the

majority’s dismissal of Akrawi’s new evidence:

        I respectfully dissent from the majority’s decision to affirm the [IJ]’s denial of
        deferral of removal protection under the Convention Against Torture relying on the
        outdated country conditions and background information in the record, and further
        concluding that the new documentation submitted on appeal did not demonstrate a
        material change in country conditions in Iraq such that a remand is warranted.

        In my view, the rapidly changing conditions in Iraq make a remand more
        appropriate than is typically the case. Moreover, the recent country conditions
        reports and background information submitted on appeal do appear to suggest
        increasing harassment and abuse of Christians, particularly in the Christian-
        majority Ninewa plain. Accordingly, at a minimum, I would remand for
        reassessment of the issues upon consideration of the new evidence that the
        respondent has submitted as any deterioration of country conditions in Iraq should
        be evaluated by the fact-finder in the first instance. See, e.g., Shabo v. Sessions,
        892 F.3d 237, 241 (6th Cir. 2018) (holding that the probability of future torture is
        a factual determination).

Id. at 7 (internal record citations omitted).

        My colleagues conclude that the BIA majority’s explanation, though “succinct,” was

“reasoned” and “sufficient” because “the BIA named the 2017 reports and explained that the

reports did not show a ‘remarkable shift’ in the threat of harm that Christians face in Iraq as

compared to previous reports.” My colleagues then perform the work that the BIA failed to do:

sifting through the 2017 reports and explaining, with specific references to the record, why the

reports do not support Akrawi’s position. Had the BIA explained itself as well as my colleagues,

this would be a closer case. But it did not, and that failure to explain is crucial because it is

impossible to tell what the BIA majority found unpersuasive and, as the BIA dissent observed, the

                                                -22-
No. 19-3896, Akrawi v. Garland


evidence arguably demonstrated a material change in country conditions. See AR 7; Marqus, 968

F.3d at 592–93 (considering this identical issue in a published case—whether the 2017 reports

presented a material change from the 2016 reports with respect to Iraqi country conditions for a

prospective Chaldean Christian deportee—and noting that “[w]hile it is not our place to” analyze

the evidence anew, the BIA erred in issuing a cursory denial when our own analysis of the reports

suggested the changes “could be material”).

       Additionally, neither the BIA, nor my colleagues, addressed Akrawi’s other piece of

updated evidence: government-expert Rubin’s 2018 article about Muqtada al-Sadr and his political

influence. Nor did the BIA address Akrawi’s arguments that Rubin’s opinion on pro-American

perception in Iraq shifted after the May 2018 election of Muqtada al-Sadr, and that the western-

educated Prime Minster—relied upon by the IJ for the proposition that western influences were

prevalent in Iraq—was voted out of office in the same election. Instead, the BIA noted only that

Akrawi “has [not] demonstrated that conditions have materially worsened for . . . Westernized

individuals since his last hearing.” AR 6. As with the BIA’s cursory explanation regarding

updated country conditions for Chaldean Christians, this rationale impermissibly fails to “analyze

and explain the basis on which it decide[d] against” Akrawi. Marqus, 968 F.3d at 592; Ahmed v.

Mukasey, 519 F.3d 579, 586–87 (6th Cir. 2008) (concluding that the BIA abused its discretion in

denying a motion to remand when it “neither acknowledged [new] evidence nor addressed its

implications in terms of [the petitioner]’s contentions”).

       Accordingly, I would remand for the BIA to explain its reasoning for denying Akrawi’s

motion to remand on the basis of new evidence.




                                                -23-